Citation Nr: 1103178	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-43 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a shoulder disability.

4.  Entitlement to service connection for a knee disability.




WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 
1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the RO.

In October 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) via video teleconference.  
The Veteran was unrepresented at the hearing.  A hearing 
transcript has been added to the record.  The undersigned VLJ 
held the record open for 60 days in order to allow the Veteran 
time to submit additional evidence.  The 60-day period has 
elapsed, but no additional evidence has been received.

The Board notes that the claims folder contains no VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  At his hearing, the Veteran indicated an intent 
to file this form in order to appoint the Disabled American 
Veterans (DAV) as his representative.  As of this date, there is 
no indication that the Veteran filed the appropriate paperwork to 
have DAV represent him.  

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for a shoulder 
disability, and entitlement to service connection for a knee 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is causally related to the Veteran's active duty 
service.


CONCLUSION OF LAW

Tinnitus was incurred during active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Factual Background  

The service treatment records contain no diagnosis of tinnitus.  
Furthermore, they reflect no complaints consistent with tinnitus 
for treatment purposes, although the Veteran did note "ear 
trouble" in his report of medical history completed just prior 
to separation.  

A private medical report dated in April 2006 indicates that the 
Veteran complained of worsening ringing in the ears.  The report, 
however, contains no diagnosis of tinnitus.

In February 2007, the Veteran underwent a VA audiologic 
examination.  The examination report reflects that the claims 
file was unavailable for review.  The examiner asserted, however, 
that the claims file was not necessary for forming an opinion 
regarding, in pertinent part, the etiology of the Veteran's 
claimed tinnitus.  In the examination report, the examiner noted 
the Veteran's military occupational specialties of a helicopter 
mechanic and computer operator.  Further, the examiner noted that 
the Veteran was currently employed as a mechanic.  The Veteran 
reported military noise exposure without the benefit of hearing 
protection, which included noise from helicopters, aircraft 
engines, flight lines, tow motor operation, the computer room, 
and printers.  The Veteran reported no civilian noise exposure 
without the use of hearing protection.  He stated that he was 
exposed to noise post service while engaging in automobile repair 
and operating carpentry tools but that he used hearing protection 
during those activities.  The Veteran told the examiner that his 
tinnitus had been present for five years.  The examiner noted 
that tinnitus was a subjective complaint with no means of 
verification and opined that the Veteran's claimed tinnitus was 
not related to service, as is had its onset five years prior, 
which was over thirty years after service.  

During his October 2010 hearing, the Veteran testified regarding 
the same sources of noise exposure in service that he reported 
during the VA audiologic examination in February 2007.  He 
explained that the computer room contained the type of large 
computer typical of the era, and that the computer was very 
noisy.  He also stated that the printers ran continuously and 
that he could hear their humming long after returning home in the 
evening.  As he told the VA audiologic examiner, he used no 
hearing protection during service to include in the computer 
room.  The Veteran reported using hearing protection in noisy 
occupational environments after service.  Finally, the Veteran 
testified that ringing in the ears was present, at least 
intermittently, since service but he did not notice it until he 
realized one day that the humming was not coming from the 
(presumably fluorescent) light bulbs.  At some point, the Veteran 
began to sense continuous ringing in the ears.

Analysis

At the outset, the Board finds the Veteran credible as to his 
assertions regarding the origins of his tinnitus.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998) (in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 
(Fed. Cir. 2001) (recognizing the Board's inherent fact-finding 
ability).  His recitation of the facts has been consistent with 
the nature of his service as well as uniform throughout.

As stated, the Board has found that the Veteran is essentially 
credible.  The Board must now determine whether his assertions 
regarding the origins of his tinnitus are competent.  The United 
States Court of Appeals for Veterans Claims (Court) has 
specifically indicated that lay evidence may establish the 
existence of a current disorder capable of lay observation, to 
specifically include varicose veins, tinnitus, and flat feet.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

Pursuant to the foregoing, not only is the Veteran's testimony 
credible, it is also competent, as lay evidence is sufficient to 
establish a diagnosis of tinnitus.  Charles, supra.  The Board, 
therefore, credits the Veteran's testimony regarding the presence 
of tinnitus in service.  Moreover, the Board credits the 
Veteran's testimony regarding the continuing and worsening 
symptomatology after service.  Id.; Davidson, supra.  As 
indicated, the Veteran reported intermittent tinnitus in service 
that became constant in later years.  Because the evidence shows 
that tinnitus had its onset in service and that there has been 
continuity of symptomatology since service, service connection 
for tinnitus is warranted.  38 C.F.R. § 3.303.  

The Board is cognizant of seeming inconsistencies in the 
Veteran's statements regarding the time of onset of his tinnitus.  
In February 2007, he told the VA examiner that he had been 
experiencing tinnitus for five years.  During his October 2010 
hearing, he indicated that tinnitus began in service.  The Board 
finds that the two statements are not inherently inconsistent, as 
tinnitus was intermittent and then constant.  In any event, the 
Board has no reason to doubt the Veteran's hearing testimony.  
Furthermore, the Board finds no compelling rationale for finding 
the February 2007 VA examination report any more credible that 
the Veteran's October 2010 hearing testimony.  As such, both 
statements by the Veteran are in relative equipoise, and the 
evidence more favorable to the Veteran is determinative.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Next, the Board has determined that the February 2007 VA medical 
opinion is not more probative than the Veteran's hearing 
testimony regarding the etiology of his tinnitus.  As indicated 
by the examiner and established by the Court, tinnitus is purely 
subjective and can be observed only by the person experiencing 
it.  As such, the Veteran is just as capable as a medical 
professional in providing competent evidence regarding the onset 
of his tinnitus.  The February 2007 VA examiner based her opinion 
against finding a nexus between the Veteran's tinnitus and 
service upon information given by the Veteran the day of the 
examination.  The examiner did not have access to the claims 
file.  Obviously, the examiner has not seen the October 2010 
hearing transcript.  As such, the examiner's opinion was based 
upon incomplete information.  For that reason and because the 
Veteran is entirely competent to provide evidence regarding the 
origins of his tinnitus, the Board concludes that the Veteran's 
assertions are more persuasive than the examiner's.

In conclusion, the evidence for and against the Veteran's claim 
is at least in relative equipoise, and service connection for 
tinnitus is granted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
3.303; Gilbert, supra.  


ORDER

Service connection for tinnitus is granted.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss, a shoulder disability, and for a knee 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record contains VA clinical treatment records dated until May 
24, 2007.  The Veteran's October 2010 hearing testimony has 
indicated that he had received treatment at the VA Medical Center 
(MC) in Houston and at the Conroe VA Outpatient Clinic pertaining 
to the issues remaining on appeal after that date.  Because these 
outstanding records are pertinent to the issues yet to be 
decided, they must be obtained.  See 38 C.F.R. § 3.159(c)(2); 
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that 
all VA treatment records that could potentially be helpful in 
resolving a claim must be obtained); see also Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file).

The Veteran asserts that the claimed shoulder and knee 
disabilities are related to service or to the service-connected 
left ankle disability.  The Veteran is not competent to make such 
determinations, as they would require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  Given the in-service accident that gave rise to 
the Veteran's left ankle disability along with other conditions 
of the Veteran's service, a VA orthopedic examination is 
necessary to determine the etiology of any such diagnosed 
disability.  Please see the examination instructions below.

As to the Veteran's claimed bilateral hearing loss, he has 
presented a private opinion linking it to service.  This opinion 
is insufficient for granting service connection for hearing loss 
because there is no evidence now of record reflecting bilateral 
hearing loss within the meaning of VA regulations.  See 38 C.F.R. 
§ 3.385 (2010) (the regulation defining hearing loss for VA 
purposes).  Because of the above mentioned private opinion, a VA 
audiological examination is necessary to determine the etiology 
of the Veteran's hearing loss.  Please see the examination 
instructions below.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Associate with the claims file all VA 
clinical records from the VAMC in Houston and 
from the Conroe VA Outpatient Clinic dated 
from May 24, 2007 to the present.

2.  Schedule a VA orthopedic examination for 
an opinion regarding the etiology of each 
disability diagnosed.  Any necessary tests 
and studies should be performed.  The claims 
file must be made available to and reviewed 
by the examiner.  Specifically, the examiner 
must state whether it is at least as likely 
as not (50 percent or greater likelihood) 
that any disability diagnosed is related to 
service or to a service-connected disability.  
A rationale for all opinions and conclusions 
should be provided, and the examination 
report must indicate that the claims file was 
reviewed in conjunction with the examination.

3.  Schedule a VA audiological examination 
for an opinion regarding the etiology of the 
Veteran's bilateral hearing loss.  Any 
necessary tests and studies should be 
performed.  The claims file must be made 
available to and reviewed by the examiner.  
Specifically, the examiner must state whether 
it is at least as likely as not (50 percent 
or greater likelihood) that bilateral hearing 
loss is related to service.  A rationale for 
all opinions and conclusions should be 
provided, and the examination report must 
indicate that the claims file was reviewed in 
conjunction with the examination.

4.  After the development requested above has 
been completed to the extent possible, the 
record should be reviewed.  If the benefits 
sought on appeal remain denied, the Veteran 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


